Citation Nr: 1512433	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a digestive disorder.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2014 the Veteran withdrew his request for a Board video conference hearing.  38 C.F.R. § 20.702(d) (2014).  

The Board has reviewed the evidence of record, including the Veteran's electronic VA folders (Virtual and VBMS) and determined that they now contain additional evidence subsequent to the April 2013 statement of the case.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  The Board, thus, will consider such evidence in the adjudication of this appeal.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  As the medical records show diagnoses of cholecystectomy, cholecystitis, and gastroesophageal reflux disorder, in addition to diverticulitis, and the Veteran asserts generally that he has a stomach disorder, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The issue of the Veteran's entitlement to service connection for a digestive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement in support of claim received by the Board on September 2, 2014, which was prior to the promulgation of a decision on the appeal for service connection of diabetes mellitus, the Veteran withdrew the appeal as to that issue.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a statement in support of claim received by the VA on September 2, 2014, the Veteran communicated that he wished to withdraw his claim for service connection for diabetes mellitus.  A copy of the statement in support of claim is associated with the record of the Veteran's case.  Thus, with respect to the diabetes mellitus issue on appeal, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for service connection for diabetes mellitus is dismissed.


ORDER

The appeal for service connection for diabetes mellitus is dismissed.


REMAND

The Veteran submitted two VA 21-4142 forms, Authorization and Consent to Release Information to the Department of Veterans Affairs, in December 2011, noting that he was treated at VAMC Memphis for diverticulitis and stomach disabilities in 1997.  

In January 2012 the RO requested from VAMC Memphis hospital summaries and inpatient and outpatient treatment records for the Veteran from January 1, 1997 to July 7, 2003.  At that time medical records after July 7, 2003, were already associated with the Veteran's claims file.  The RO also requested that if no records were found, a negative response be provided.  

On February 24, 2012, the RO received a partial response to their request, and associated the record from May 8, 2003, with the Veteran's claims file.  Within the May 8, 2003, primary care note is a statement that the Veteran is a new VA patient because he no longer had other health insurance.  On February 29, 2012, there is a note in the Veteran's claims file noting that "Capri is down."  

Upon review of the Veteran's claims file the Board notes that there are no VA medical records prior to May 2003.  Under 38 U.S.C.A. § 5103A(c), any attempt to obtain records shall continue until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(c) (West 2014).  

As it is not clear that the requested records, 1997 to 2003, do not exist or that further efforts to obtain any records prior to May 2003 would be futile, the Board finds that further development in this regard is required.  

The most recent VA treatment records in the electronic VA folders are dated January 25, 2012.  The Veteran's more recent VA treatment records should be obtained.  

In addition, as the Veteran has stated that he had gastritis/stomach pains/vomiting on active duty and that his current problems stemmed therefrom, a VA examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 26, 2012, to present, and associate them with the Veteran's electronic VA folder.  

2. Request copies of the Veteran's VA treatment records from VAMC Memphis from January 1, 1997 to July 7, 2003.  The AOJ should continue efforts to obtain these records until it is reasonably certain they do not exist or further efforts to obtain such records would be futile.

3. Request that the Veteran provide or authorize the release of any non-VA medical records pertaining to his claim.  Provided that the Veteran supplies the necessary authorizations, attempt to obtain the records.

4. Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any digestive disorder that may be present.  

For each diagnosis identified, including the cholecystectomy, cholecystitis, gastroesophageal reflux disorder, and diverticulitis which were diagnosed during the pendency of the claim, the examiner should state whether it is at least as likely as not that each disorder is related to his military service, to include any symptomatology or incidents therein.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner's attention is directed to the Veteran's report that he had gastritis/stomach pains/vomiting on active duty and that his current problems stemmed therefrom.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above, and any other development as may be indicated, readjudicate the Veteran's claims.  Thereafter, if the benefits sought on appeal are not granted, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





Department of Veterans Affairs


